Per Curiam.
This cause came on to be finally heard, and was duly considered upon the abstracts of the record and briefs of counsel for the respective parties, and the court being advised of its opinion, that there is no error, it was, therefore, considered by the court that the interlocutory decrees of the court below from which this appeal was taken be and the same are affirmed, except the interlocutory decree dated August 17th, 1897, refusing motion to dissolve injunction, which is not considered, because the appeal therefrom was entered more than, six months after *590its rendition. Ray v. Frank; Mattair v. Furchgott, decided by this court at thé June term, 1902.
Appellants will be taxed with the costs of this appeal.